Mr. Justice Breese delivered the opinion of the Court: Appellant concedes the settled law of this court to be, that an employer is not liable for injuries resulting from the negligence of co-employees in the same line of duty, but insists it should not be extended to cases where the doubtful reasons of the rule alleged in its support can not justly apply, and that it ought not to apply to minors. (_it is not denied that an express contract made with a minor is valid at his option. It is not void, but voidable only. The express contract by the minoi, in this case, was to serve his employer on a railroad; So ! ong as he did not avoid that contract, but remained in the e mployment of the railroad company, he was, of necessity, subject to all the hazards attending that kind of employment, one of which was the negligence of his fellow-servants in the same line of duty. The minor, by so entering into this employment, came under the general rule, prevailing, not only in this court, but in almost all the courts of the several States and in England, and took upon himself the natural and ordinary risks and perils incident to the service in which 1 e engaged, among which was the carelessness of his fellow-servants. We can see no reason why his immature age should exempt him from the operation of the rule. ^ There was no error in sustaining the demurrer to the declaration, and the judgment must be affirmed. Judgment affirmed.